CALIFORNIA VEGETABLE UNION, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.California Vegetable Union v. CommissionerDocket No. 5209.United States Board of Tax Appeals5 B.T.A. 795; 1926 BTA LEXIS 2780; December 14, 1926, Promulgated *2780 H. H. Tooley, C.P.A., for the petitioner.  George E. Adams, Esq., for the respondent.  MORRIS*795  This appeal is from a determination of deficiencies of $14,028.26 in income and profits taxes.  The Commissioner asserts a deficiency for the eight-month period ended August 31, 1917, of $4,212.10; for the fiscal year ended August 31, 1918, an overassessment of $1,418.63; and for the fiscsal year 1919, a deficiency of $9,816.16.  The allegations of error are the disallowance of deductions for depreciation on certain capital items which had been charged to expense, failure to include such depreciated items in invested capital, failure to allow any amount for good will in computing invested capital, a denial of special assessment for the years 1918 and 1919 and an excessive *796  profits tax for the period ended August 31, 1917, although determined under section 210 of the Revenue Act of 1917, and a reduction of invested capital by the amount paid as income and profits taxes for the preceding taxable period.  FINDINGS OF FACT.  The petitioner is a California corporation located in Los Angeles.  It was organized in 1903 to take over the vegetable*2781  interests of the Fay Fruit Co., the Earle Fruit Co., and the Golden West Celery & Produce Co.  The corporation was capitalized for $100,000, $15,000 of which was issued for tangible assets of the three companies.  OPINION.  ,MORRIS: There is no evidence to sustain any of the allegations of fact made by the petitioner.  The Commissioner's determination will therefore have to be sustained.  As to the proposition of law relative to reduction of invested capital because of taxes for the preceding taxable period, Congress has definitely settled any question in this regard by section 1207 of the Revenue Act of 1926.  See . Judgment will be entered for the Commissioner.